DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis for the claim phrases “first proportional signal . . . raised to a first power greater than one” (e.g., claim 21), “second proportional signal . . . raised to a second power greater than one” (e.g., claim 21), “based on a combination of the first proportional signal and the second proportional signal” (e.g., claim 21), “a second predetermined value that is different than the first predetermined value” (e.g., claim 23), and “the second predetermined threshold error is different than the first predetermined threshold error and the second predetermined constant is different than the first predetermined constant” (e.g., claim 25).
Claim Objections
Claim 32 is objected to because of the following informalities:  in claim 32, it appears cline 14 should end with a semi-colon, for consistency’s sake and/or grammatical correctness.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 to 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.




[This part of the page intentionally left blank.]
Regarding claims 21 and 32, applicant has not described, in sufficient detail, by what algorithm1, or by what steps or procedure2, he adjusted the height of the implement based on any or all “combination[s]” of the first proportional signal and the second proportional signal, wherein each of the first and second proportional signals is based on the implement height error raised to a power greater than one.  Accordingly, the examiner believes that applicant has not evidenced to those skilled in the art possession of the full scope3 of the claimed invention.
In this respect, while applicant provides a single equation (Equation (7)) relating a “total output signal” u(t) to the sum of two proportional signals, he does not describe, in sufficient detail, i) that each proportional signal is based on the implement height error raised to a power greater than one (e.g., with the specification clearly permitting the power “n” to be zero or negative at published paragraph [0038], and not apparently describing what the power “m” might possibly be, also with the terms “|e(t)|” and “e(t)” in Equation (7) also NOT representing the same determined height error e.g., when e(t) is negative as indicated at published paragraph [0033]), ii) particularly how that output signal u(t) might possibly be used to adjust the header height, iii) how the two proportional signals might be “combin[ed]” in any and all ways beyond summation (e.g., for example only, by multiplication, division, subtraction, exponentially, adaptively, using reciprocals4, in time- or condition-varying manners5, etc.) that the claim clearly covers, or  iv) how he used any and all powers greater than one, including powers well in excess of 10 (e.g., 600 or 1,000,000) that the (open-ended) claim clearly covers, in order to obtain proportional terms and adjust the header height.  Accordingly, the examiner believes that applicant has not evidenced to those skilled in the art possession of the full scope of the claimed invention.
Regarding claims 25 and 36, applicant has not previously described a method or system in which the second predetermined threshold error was different than the first predetermined threshold error and the second predetermined constant was different than the first predetermined constant.  No different first and second predetermined threshold errors and different first and second predetermined constants are (clearly) described in the specification.  For example, a smaller “dead band range” (published paragraph [0054]) does not require any outputs (predetermined constants) other than “equal to one”, such that the predetermined constants would be different from each other, per published paragraph [0052].  Accordingly, the examiner believes that applicant has not evidenced to those skilled in the art possession of the full scope of the claimed invention.
Regarding claims 26 and 27, applicant has not previously described a method in which the height of the implement was adjusted based on a combination of the first proportional signal, the second proportional signal, and either the integral output signal or the derivative output signal.
Here, the examiner notes preliminarily that the present application is a CON of United States Appl. No. 15/692014, published as United States Patent Application Publication 2019/0059223, and that present claims 26 and 27 are not original to the original (parent) 15/692014 disclosure.
Next, the examiner understands that i) [original] disclosure related to control using a single proportional signal obtained based on the implement height error raised to a power greater than one in conjunction with additional components including a derivative output signal and/or an integral output signal in the ‘223 publication occurs at paragraphs [0035] to [0037] and ii) [original] disclosure related to control using first and second (or multiple) proportional signals calculated based on height errors raised to powers greater than one in the ‘223 publication occurs e.g., at published paragraphs [0047], [0053], and [0054], which are reproduced below:
“[0035] The method 300 may include, at (306), calculating a proportional signal based on the implement height error raised to a power greater than one. For example, in one embodiment, the proportional signal may be expressed as follows, where Kp represents a constant gain associated with the proportional signal, e(t) represents the implement height error as a function of time, and n is a dimensionless number, which, in some embodiments, may be greater than one:

u(t)=Kpe(t)n  (1) 

[0036] In other embodiments, total output signal, u(t), may have other components in addition to the proportional signal. For example, in other embodiments, additional components of the output signal, u(t), may include a derivative output signal and/or an integral output signal. For example, the controller may be configured to calculate the integral output signal based on an integral of the implement height error with respect to time. Moreover, in some embodiments, the controller may be configured to calculate a derivative output signal based on a derivative of the implement height error with respect to time.”

[0037] For example, in one embodiment, the controller may be configured as a modified PI controller, and in another embodiment, the controller may be configured as a modified PID controller. The following equation shows the output signal, u(t), of a modified PID controller in accordance with aspects of the present disclosure, where e(t) represents the implement height error as a function of time, t; Kp, Ki, and Kd represent respective constant gains for each of the proportional, integral, and derivative signal components; and n is a dimensional number greater than one:

            
                u
                
                    
                        t
                    
                
                =
                
                    
                        K
                    
                    
                        p
                    
                
                
                    
                        e
                        (
                        t
                        )
                    
                    
                        n
                    
                
                +
                
                    
                        K
                    
                    
                        i
                    
                
                
                    ∫
                    
                        e
                        
                            
                                t
                            
                        
                        d
                        t
                    
                
                +
                
                    
                        K
                    
                    
                        d
                    
                
                
                    
                        d
                        e
                    
                    
                        d
                        t
                    
                
            
               (2)

 “[0047] Although explained in the context of a PI and PID controller, it should be appreciated that the present disclosure is not limited to control systems including integral or derivative signals. For example, in one embodiment, controller 202 may not utilize an integral signal or a derivative signal. In other embodiments, the controller 202 may calculate multiple proportional signals in combination with various normalization and/or saturation functions, as explained in greater detail below.”

“[0053] In some embodiments, the controller 202 may be configured to utilize multiple proportional signal components in combination with one or more of the normalization and/or saturation functions described above. For example, in one embodiment, a first proportional signal component may have a first power, m, and first constant, K0, and a second proportional signal component may have a second power, n, and a second constant, K1, as shown by the following equation:

u(t) = K0|e(t)|me(t)+K1|e(t)|ne(t)  (7)

“[0054] In some embodiments, a first discontinuous function and/or first saturation function may be applied to the first proportional signal component or associated proportional signal gain. Similarly, in one embodiment, a second discontinuous function and/or second saturation function may be applied to the second proportion signal component or associated proportional signal gain. These embodiments may allow for greater customization and/or adaptability of the system 200. For example, in some embodiments, the first discontinuous function may provide a first “dead band” which has a smaller range than a second “dead band.”

However, while these paragraphs teach the total output signal obtained using the [single] proportional term Kpe(t)n in Equation (2) may have additional components including a derivative output signal and/or an integral output signal, and while these paragraphs teach that multiple proportional signals as calculated in Equation (7) may be used in combination with one or more of normalization and/or saturation functions, it was apparently not previously described that the multiple proportional signals (e.g., as calculated in Equation 7, and as claimed in claim 21) might be used in conjunction with an integral output signal or a derivative output signal, such that the adjusting of the height of the implement was or would be based not only on the combination of the first proportional signal and the second proportional signal, but also further on the integral output signal or the derivative output signal (per claims 26 and 27, respectively).  Accordingly, the examiner believes applicant has not (previously, as of the effective filing date of the parent application to which CON priority is claimed) demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claims 28, 37, and 40, applicant has not previously described, in sufficient detail, by what algorithm, or by what steps or procedure, he selected a power greater than one for a proportional signal using at least one of empirical testing or theoretical modeling.  No example(s) of any and all ways of empirical testing and/or theoretical modeling as may have been conducted by applicant is/are apparently described.  No particular values of selected power(s) as may be related to particular empirical testing or theoretical modeling are apparently disclosed.  Rather, applicant has merely described a desired result of a hypothetical and/or vague course of conduct.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the full scope of the claimed invention.
Regarding claims 30, 31, 38, and 39, applicant has not previously described, in sufficient detail, by what algorithm, or by what steps or procedure, he calculated the first and/or second proportional signal (see Equation (7)) by multiplying the implement height error by a first and/or second proportional signal gain that varies with time and applying a saturation or discontinuous function to that gain.  No example(s) of  using a time-varying gain, such as KP(t) in Equation (3),  are given in conjunction with the description of Equation (7), which specifically refers to both K0 and K1 as “constant[s]” at paragraph [0053].  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the full scope of the claimed invention.
Claims 21 to 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, lines 11ff, and in claim 32, lines 17ff, the metes and bounds of “adjust[] the height [] based on a combination of . . .” is unclear from the teachings of the specification, because it is unclear from the teachings of the specification all of the possible ways that the proportional signals might possibly be said to be “combin[ed]”, for example possibly inside a (single) controller or in a single ALU to be used at separate times or under separate conditions, for example by subtracting out one from another, by alternately using one or the other for a combined control, etc., and how the height is adjusted based on the combination according to the teachings of the specification.
In claim 21, lines 8 and 10, and in claim 32, lines 14 and 16, the “power greater than one” is unclear from the teachings of the specification that neither refers to nor clarifies what that power or those powers might be (e.g., is it or are they referring to the exponents “m” and “n” in Equation (7), to 1+”m” or 1+”n” in Equation (7), or to something else entirely?)
In claims 22 to 25, lines 2ff of each claim, “applying a . . . function . . .” is indefinite from the teachings of the specification, e.g., because it is unclear in each of the claims what the function might possibly be “appl[ied]” to (e.g., apply is being used as a transitive verb), and (e.g., from the specification) particularly how the respective function(s) may or might be represented/applied (and what it/they might represent and what its/their resulting effects might be, with reasonable certainty6) and/or defined (e.g., saturation of what, discontinuous in what way?), in their possible application(s) to e.g., the proportional signal, the proportional signal gain, the total output signal, etc.
Claims 26 and 27 are unclear from the teachings of the specification which apparently describe no such adjusting of the implement height as claimed, e.g., based on the combination of the two proportional signals and an integral or derivative output signal.
In claim 28, lines 1 to 3, and claim 40, lines 11 and 12, the wherein clause (apparently reaching back to a time before the method is practiced, e.g., “wherein [] the power [greater than one] has been selected using at least one of empirical modeling or theoretical modeling to adjust a response time of the system”) is indefinite in its entirety because it is unclear whether this is supposed to recite an [active] act/step in the method (if so, then why is a past tense being used, as if referring to a completed selection?), whether this is possibly (?) supposed to be some sort of indefinite “method-by-process” limitation which would be uninterpretable by the examiner as e.g., apparently having no legal basis7, or whether the past “using” in the clause is intended to be a claimed step, but (as recited) would nonetheless be indefinite as a mere “use” limitation with no active steps for carrying out the (e.g., past) use (see MPEP 2173.05(q)).
In claim 28, line 2, in claim 37, line 2, and in claim 40, line 11 and 12, “empirical testing” and “theoretical modeling” are indefinite and unclear from the teachings of the specification.
In claim 28, line 3, in claim 37, lines 2 and 3, and in claim 40, line 12, “adjust a response [of the system]” is indefinite and unclear from the teachings of the specification (e.g., adjust what response particularly how?)
In claim 28, line 3, and in claim 40, line 12, “the system” apparently has no proper antecedent basis and in unclear.
In claim 30, in claim 31, in claim 38, and in claim 39, all recitations of “saturation function[s]” and “discontinuous function[s]” are indefinite, e.g., because the examiner cannot read limitations from the specification into claims 30, 31, 38, or 39 (see MPEP 2111.01, II.), and it would additionally apparently be improper for the examiner to read limitations from claims 22 to 25 or 33 to 36 into claims 30, 31, 38, or 39 to interpret or limit the functions.8, and these terms as recited without limitation are not clear when read in light of the specification (e.g., “saturation” of what and defined how, “discontinuous” in what respect and/or relative to what?)
In claims 33 to 36, lines 2ff of each claim, “apply a . . . function . . .” is indefinite from the teachings of the specification, e.g., because it is unclear particularly how the respective function(s) may or might be represented/applied.
In claim 33, line 3, “to calculate the first proportional signal” is indefinite and unclear and/or logically incorrect/confusing/circular (e.g., how can a function be applied to the first proportional signal in order to calculate the first proportional signal?)
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 to 29, 32 to 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski, Jr. et al. (5,704,200) in view of Rahman et al. (“The Study of Tracking Control of a Robotic Manipulator Actuated by Shape Memory Alloy”, Proceedings of the 11th Intl. Conference on Computer and Information Technology (ICCIT 2008), 25-27 December 2008, Khulna, Bangladesh, pages 282-287).
Chmielewski, Jr. et al. (‘200), in the context/field of an agricultural harvester ground tracking control system and method, reveals:
per claim 21, a method for automatically controlling a height of an implement of an agricultural work vehicle relative to a ground surface [e.g., as shown in FIGS. 6, 8, etc., by which a stubble height of the header 202 (e.g., with respect to time; column 33, line 38) is controlled to a setpoint/desired height], the method comprising:
monitoring, with one or more computing devices [e.g., in FIGS. 2B, 6, etc., including 480, 494, etc.], the height of the implement relative to the ground surface [e.g., at 234 in FIG. 6];
determining, with the one or more computing devices, an implement height error by comparing the height of the implement with a predetermined target height [e.g., as e(t) output from the summing junction 480 in FIG. 6; and/or as e2(t) in FIG. 6];
calculating, with the one or more computing devices [e.g., in the PID compensator 494 and other devices of FIG. 6], a first proportional signal based on the implement height error [e.g., Kp*e2(t), as calculated in the PID compensator 494 in FIG. 6; and kp*e at 562 in FIG. 8]; and
adjusting, with the one or more computing devices, the height of the implement relative to the ground surface [e.g., at 488, 490 in FIG. 6; and/or at 562 and 572/574 in FIG. 8] based on the proportional signal [e.g., based on the PID compensation that includes the proportional signal obtained using a proportional gain (Kp) and the error signal];
Chmielewski, Jr. et al. (‘200) does not reveal the use, in his PID control, of the two (first and second) proportional signals utilizing power(s) greater than one for adjusting the height of the implement.  Chmielewski, Jr. et al. (‘200) also may not reveal aspects of the (e.g., dependent) claims including past empirical testing or theoretical modeling, although these claim aspects are unclear.
However, in the context/field of position (height) control of a robotic manipulator (FIG. 1), Rahman et al. (ICCIT 2008) teaches at Section III., D. that a conventional (linear) PID controller9 may be made to have better performance, including superior tracking control performance, by adding (signed) squared and cubed error terms that are multiplied by a (proportionality) gain Kt, in order to provide a novel nonlinear PID (NPID) controller that, when properly tuned, can reduce a settling time and/or an overshoot of the system, with a response provided by Equation (7) in Rahman et al (ICCIT 2008) below:

                        
                            u
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    p
                                
                            
                            e
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    K
                                
                                
                                    I
                                
                            
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        t
                                    
                                
                                
                                    e
                                    
                                        
                                            τ
                                        
                                    
                                    d
                                    τ
                                    +
                                    
                                        
                                            K
                                        
                                        
                                            D
                                        
                                    
                                    
                                        
                                            e
                                        
                                        ˙
                                    
                                    
                                        
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            K
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                            s
                                            g
                                            n
                                            
                                                
                                                    e
                                                
                                            
                                            ∙
                                            
                                                
                                                    e
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    e
                                                
                                                
                                                    3
                                                
                                            
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                        
                    	(7)
Rahman et al. (ICCIT 2008) also simulated his NPID controller in Section IV, as shown e.g., in FIGS. 9 to 11, e.g., in order to verify the better performance, including superior tracking control performance.
It would have been obvious at the time the application was filed to implement or modify the Chmielewski, Jr. et al. (‘200) agricultural harvester ground tracking control system and method so that the PID compensator/controller (494) shown in FIG. 6 would have been implemented as a NPID controller that included control terms as addends that were proportional (e.g., in accordance with a gain KT) to the (signed) square and cube of the error term, as taught by Rahman et al. (ICCIT 2008), in order that the performance of the PID compensator/controller would be made to have better performance by using a design that had been simulated/tested/modeled by/in Rahman et al. (ICCIT 2008) while also possibly reducing settling time and/or an overshoot of the system when properly tuned, as choosing from an identified, predictable solution, with a reasonable expectation of success (KSR), as combining prior art elements according to known methods to yield predictable results (KSR), as a simple substitution of one known element for another to obtain predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Chmielewski, Jr. et al. (‘200) agricultural harvester ground tracking control system and method would have rendered obvious:
per claim 21, calculating, with the one or more computing devices [e.g., a PID controller, as taught at 494 by Chmielewski, JR. (‘200), and by Rahman et al. (ICCIT 2008)], a first proportional signal based on the implement height error raised to a first power greater than one [e.g., as taught in Rahman et al. (ICCIT 2008), Kt multiplied by sgn(e)•e2(t), with e(t) being the stubble height error in Chmielewski, Jr. et al. (‘200)];
calculating, with the one or more computing devices [e.g., a PID controller, as taught at 494, etc. by Chmielewski, JR. (‘200), and by Rahman et al. (ICCIT 2008)], a second proportional signal based on the implement height error raised to a second power greater than one [e.g., as taught in Rahman et al. (ICCIT 2008), Kt multiplied by e3(t), with e(t) being the stubble height error in Chmielewski, Jr. et al. (‘200)]; and
adjusting, with the one or more computing devices [e.g., with the PID compensator/controller 494, etc. in FIG. 6 of Chmielewski, Jr. (‘200), implemented as taught by the NPID controller of Rahman et al. (ICCIT 2008)], the height of the implement relative to the ground surface [e.g., as in FIGS. 1B, 2A, 6, 8, etc. in Chmielewski, Jr. (‘200)] based on a combination of the first proportional signal and the second proportional signal [e.g., based on the nonlinear PID (NPID) controller taught by Rahman et al. (ICCIT 2008) with the Equation (7) response implementing the PID compensator 494 of Chmielewski, Jr. (‘200), in order to provide better performance while possibly reducing settling time and/or an overshoot, etc.];
per claim 22, depending from 21, wherein calculating the first proportional signal includes applying a first saturation function [e.g., the gain KT in Rahman et al. (ICCIT 2008), that is properly tuned, e.g., to not be too big or too small] such that the first proportional signal does not exceed a first predetermined value [e.g., such that the first proportional signal in Rahman et al. (ICCIT 2008) does not exceed Kt multiplied by sgn(e)•e2(t)];
per claim 23, depending from claim 22, wherein calculating the second proportional signal includes applying a second saturation function [e.g., the gain KT in Rahman et al. (ICCIT 2008), that is properly tuned, e.g., to not be too big or too small] such that the second proportional signal does not exceed a second predetermined value [e.g., such that the first proportional signal in Rahman et al. (ICCIT 2008) does not exceed Kt multiplied by e3(t)] that is different than the first predetermined value [e.g., different by a (signed) amount of the error e(t), in Rahman et al. (ICCIT 2008)];
per claim 24, depending from claim 21, wherein calculating the first proportional signal includes applying a first discontinuous function  [e.g., to implement the deadband at 482 in Chmielewski et al. (‘200) before supplying the height error (e2(t)) for use in the PID control (494), implemented by the NPID control taught by Rahman et al. (ICCIT 2008)] such that the first proportional signal is equal to a first predetermined constant [e.g., 0 in Chmielewski et al. (‘200); and also consequently 0 (for the squared and cubed error terms) in Rahman et al. (ICCIT 2008)] when the implement height error is less than a first predetermined threshold error [e.g., when the height error is obviously within than the deadband at 482 in FIG. 6 of Chmielewski, Jr. (‘200), such that the proportional term, and consequently the first (squared) and second (cube) proportional terms as taught by Rahman et al. (ICCIT 2008), also obviously become zero];
per claim 25, depending from claim 24, wherein calculating the second proportional signal includes applying a second discontinuous function [e.g., to implement the deadband at 482 in Chmielewski et al. (‘200) before supplying the height error (e2(t)) for use in the PID control (494), implemented by the NPID control taught by Rahman et al. (ICCIT 2008)] such that the second proportional signal is equal to a second predetermined constant [e.g., 0 in Chmielewski et al. (‘200); and also consequently 0 (for the squared and cubed error terms) in Rahman et al. (ICCIT 2008)] when the implement height error is less than a second predetermined threshold [e.g., when the height error is obviously within than the deadband at 482 in FIG. 6 of Chmielewski, Jr. (‘200), such that the proportional term, and consequently the first (squared) and second (cube) proportional terms as taught by Rahman et al. (ICCIT 2008), also obviously become zero], and wherein the second predetermined threshold error is different than the first predetermined threshold error and the second predetermined constant is different than the first predetermined constant [e.g., they are “different”, not because they have different values necessarily, but because they have different uses, when the deadband causes e2(t) and consequently the squared and cubed error terms in Rahman et al. (ICCIT 2008) to be/become zero];
per claim 26, depending from claim 21, further comprising calculating an integral output signal based on an integral of the implement height error with respect to time, and wherein adjusting the height of the implement includes adjusting the height of the implement further based on the integral output signal [e.g., as taught by the PID compensator 494 of Chmielewski, Jr. (‘200), implemented as the NPID controller in Rahman et al. (ICCIT 2008)];
per claim 27, depending from claim 21, further comprising calculating a derivative output signal based on a derivative of the implement height error with respect to time, and wherein adjusting the height of the implement includes adjusting the height of the implement further based on the derivative output signal [e.g., as taught by the PID compensator 494 of Chmielewski, Jr. (‘200), implemented as the NPID controller in Rahman et al. (ICCIT 2008)];
per claim 28, depending from claim 21, wherein at least one of the first power or the second power has been selected using at least one of empirical testing or theoretical modeling to adjust a response of the system [e.g., Mr. Rahman et al. obviously thought about the squared and cubed terms, and what affect they would have on providing better performance, including performing simulations described at Section IV and FIGS. 9 to 11 of Rahman et al. (ICCIT 2008), before and/or after designing the NPID controller of Rahman et al. (ICCIT 2008)];
per claim 29, depending from claim 21, wherein adjusting the height of the implement includes controlling a valve fluidly coupled with an actuator configured to raise and lower the implement [e.g., as shown by Chmielewski, Jr. et al. (‘2000, in FIGS. 1A, 2A, 6, etc.];
per claim 32, a height control system for an implement [e.g., the header 202 in Chmielewski, Jr. et al. (‘200)] of an agricultural work vehicle, the control system comprising:
an implement [e.g., the header 202 in Chmielewski, Jr. et al. (‘200)] connected with the agricultural work vehicle [e.g., FIG. 1A in Chmielewski, Jr. et al. (‘200)];
an implement height sensor [e.g., 234 in FIG. 6 of Chmielewski, Jr. et al. (‘200)] configured to detect a height of the implement relative to a ground surface [e.g., see FIG. 1B in Chmielewski, Jr. et al. (‘200)];
an implement controller [e.g., see FIGS. 2B, 6, etc. in Chmielewski, Jr. et al. (‘200), including PID compensator 494, etc.] communicatively coupled to the implement height sensor, the implement controller including a processor [e.g., 262 in Chmielewski, Jr. et al. (‘200)] and associated memory [e.g., 240, and memory obviously used for storing the programming of the processor 262, in Chmielewski, Jr. et al. (‘200)], the memory storing instructions that, when executed by the processor, configure the implement controller to:
monitor the height of the implement relative to the ground surface based on signals received from the implement height sensor [e.g., at 234 in FIG. 6 of Chmielewski, Jr. et al. (‘200)];
determine an implement height error by comparing the height of the implement with a predetermined target height [e.g., as e(t) output from the summing junction 480 in FIG. 6 in Chmielewski, Jr. et al. (‘200); and/or as e2(t) in FIG. 6];
calculate a first proportional signal based on the implement height error raised to a first power greater than one [e.g., as taught in Rahman et al. (ICCIT 2008), Kt multiplied by sgn(e)•e2(t), with e(t) being the stubble height error in Chmielewski, Jr. et al. (‘200)];
calculate a second proportional signal based on the implement height error raised to a second power greater than one [e.g., as taught in Rahman et al. (ICCIT 2008), Kt multiplied by e3(t), with e(t) being the stubble height error in Chmielewski, Jr. et al. (‘200)]; and
adjust the height of the implement relative to the ground surface [e.g., with the PID compensator/controller 494, etc. in FIG. 6 of Chmielewski, Jr. (‘200), implemented as taught by the NPID controller of Rahman et al. (ICCIT 2008)] based on a combination of the first proportional signal and the second proportional signal [e.g., based on the nonlinear PID (NPID) controller taught by Rahman et al. (ICCIT 2008) with the Equation (7) response implementing the PID compensator 494 of Chmielewski, Jr. (‘200), in order to provide better performance while possibly reducing settling time and/or an overshoot, etc.];
per claim 33, depending from claim 32, wherein the implement controller is further configured to apply a first saturation function [e.g., the gain KT in Rahman et al. (ICCIT 2008), that is properly tuned, e.g., to not be too big or too small] to the first proportional signal such that the first proportional signal does not exceed a first predetermined value [e.g., such that the first proportional signal in Rahman et al. (ICCIT 2008) does not exceed Kt multiplied by sgn(e)•e2(t)] to calculate the first proportional signal ;
per claim 34, depending from claim 33, wherein the implement controller is further configured to apply a second saturation function [e.g., the gain KT in Rahman et al. (ICCIT 2008), that is properly tuned, e.g., to not be too big or too small] to the second proportional signal such that the second proportional signal does not exceed a second predetermined value to calculate the second proportional signal [e.g., such that the first proportional signal in Rahman et al. (ICCIT 2008) does not exceed Kt multiplied by e3(t)], wherein the second predetermined value is different than the first predetermined value [e.g., different by a (signed) amount of the error e(t), in Rahman et al. (ICCIT 2008)];
per claim 35, depending from claim 32, wherein the implement controller is further configured to apply a first discontinuous function [e.g., to implement the deadband at 482 in Chmielewski et al. (‘200) before supplying the height error (e2(t)) for use in the PID control (494), implemented by the NPID control taught by Rahman et al. (ICCIT 2008)] to the first proportional signal such that the first proportional signal is equal to a first predetermined constant [e.g., 0 in Chmielewski et al. (‘200); and also consequently 0 (for the squared and cubed error terms) in Rahman et al. (ICCIT 2008)] when the implement height error is less than a first predetermined threshold error [e.g., when the height error is obviously within than the deadband at 482 in FIG. 6 of Chmielewski, Jr. (‘200), such that the proportional term, and consequently the first (squared) and second (cube) proportional terms as taught by Rahman et al. (ICCIT 2008), also obviously become zero];
per claim 36, depending from claim 35, wherein the implement controller is further configured to apply a second discontinuous function [e.g., to implement the deadband at 482 in Chmielewski et al. (‘200) before supplying the height error (e2(t)) for use in the PID control (494), implemented by the NPID control taught by Rahman et al. (ICCIT 2008)] to the second proportional signal such that the second proportional signal is equal to a second predetermined constant [e.g., 0 in Chmielewski et al. (‘200); and also consequently 0 (for the squared and cubed error terms) in Rahman et al. (ICCIT 2008)] when the implement height error is less than a second predetermined threshold error [e.g., when the height error is obviously within than the deadband at 482 in FIG. 6 of Chmielewski, Jr. (‘200), such that the proportional term, and consequently the first (squared) and second (cube) proportional terms as taught by Rahman et al. (ICCIT 2008), also obviously become zero], and wherein the second predetermined threshold error is different than the first predetermined threshold error and the second predetermined constant is different than the first predetermined constant [e.g., they are “different”, not because they have different values necessarily, but because they have different uses, when the deadband causes e2(t) and consequently the squared and cubed error terms in Rahman et al. (ICCIT 2008) to be/become zero];
per claim 37, depending from claim 32, wherein at least one of the first power or the second power has been selected using at least one of empirical testing or theoretical modeling to adjust a response of the system [e.g., Mr. Rahman et al. obviously thought about the squared and cubed terms, and what affect they would have on providing better performance, including performing simulations described at Section IV and FIGS. 9 to 11 of Rahman et al. (ICCIT 2008), before and/or after designing the NPID controller of Rahman et al. (ICCIT 2008)];
per claim 40, a method for automatically controlling a height of an implement [e.g., the header 202 in Chmielewski, Jr. et al. (‘200)] of an agricultural work vehicle relative to a ground surface, the method comprising:
monitoring, with one or more computing devices [e.g., FIGS. 2B, 6, etc. in Chmielewski, Jr. et al. (‘200)], the height of the implement relative to the ground surface [e.g., at 234 in FIG. 6 of Chmielewski, Jr. et al. (‘200)];
determining, with the one or more computing devices, an implement height error by comparing the height of the implement with a predetermined target height [e.g., as e(t) output from the summing junction 480 in FIG. 6 in Chmielewski, Jr. et al. (‘200); and/or as e2(t) in FIG. 6];
calculating, with the one or more computing devices, a proportional signal based on the implement height error raised to a power greater than one [e.g., as taught in Rahman et al. (ICCIT 2008), either at Kt multiplied by sgn(e)•e2(t), with e(t) being the stubble height error in Chmielewski, Jr. et al. (‘200), or at Kt multiplied by e3(t), with e(t) being the stubble height error in Chmielewski, Jr. et al. (‘200)]; and
adjusting, with the one or more computing devices, the height of the implement relative to the ground surface based on the proportional signal [e.g., with the PID compensator/controller 494, etc. in FIG. 6 of Chmielewski, Jr. (‘200), implemented as taught by the NPID controller of Rahman et al. (ICCIT 2008)];
wherein the power greater than one has been selected using at least one of empirical testing or theoretical modeling to adjust a response of the system [e.g., Mr. Rahman et al. obviously thought about the squared and cubed terms, and what affect they would have on providing better performance, including performing simulations described at Section IV and FIGS. 9 to 11 of Rahman et al. (ICCIT 2008), before and/or after designing the NPID controller of Rahman et al. (ICCIT 2008)];
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of U.S. Patent No. 10,455,765 to Seiders, Jr. (reference patent) in view of Gabriel (3,934,124). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims all the features of claim 40 except for the manner in which the power greater than one has been selected which is disclosed (e.g., at column 1, lines 54 to 56, etc.) by Gabriel (‘124) who teaches that a power of two may be added/selected for the controller, to square the error, for allowing the controller to control slow responding systems, with it being obvious that the (header height control) system would have been modeled, e.g., in an engineer’s mind, as slow responding (see column 1 lines 43ff in the reference patent) as taught in Gabriel (‘124), since such header systems often exhibit significant lag and slow response as was well-known, and that the engineer would have consequently used a power of two for raising the header height error (to allow the controller to control the slow responding system), as taught by Gabriel (‘124), and as being in the middle of the claimed range (in claim 17) of the reference patent, and e.g., as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Prior Art
The prior art made of record and not relied upon (e.g., for 103 rejections) is considered pertinent to applicant's disclosure.
For example only, Gabriel (3,934,124) teaches e.g., at column 1, lines 54 to 56 that error squaring (while retaining the sign of the error; claim 2) may be added/selected for the controller in order to allow the controller to control slow responding systems.
Sausen et al. (IFAC 2007) reveals the well-known and conventional (e.g., from 20th century textbooks10) error-squared proportional controller.
Alagoz et al. (Trans. ICM 2015) reveals an experimental error-cube controller, enhanced with an additional proportional term (FIG. 3(b)), with both tight (for large errors) and slack (for small errors) control regions (see FIG. 1).
Maiti et al. (ICIAFS 2008) reveals fractional-order PIλDδ controllers, e.g., that utilizes factional exponents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        4 For example, reciprocals that might even change a “power greater than one”, as claimed, to effectively cover a power less than one, as is well-known (e.g., 1/x2 = x-2).
        5 For example only, using a first proportional term (alone) based on e∙|e|m when the error is negative or the ground slope is negative or the header is being raised, and using a second proportional term (alone) based on e∙|e|n when the error is positive or the ground slope is positive or the header is being lowered, with the controller combining the use of both terms e∙|e|m and e∙|e|n e.g., at various times or under various conditions to adjust the header height. See U.S. Patent 4,543,637 (cf. FIG. 2A) that generates setpoint control based on the error to a first power (e.g., 2) or the error to a second power (e.g., 3), depending on control circumstances including e.g., the sign of the error.
        6 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        7 See MPEP 2113 for “Product-by-Process” claims, with the examiner believing that a “method-by-process”, in terms of being legal claim interpretation standard or a definitely interpretable type of claim, does not exist.
        8 The examiner also considering the doctrine of claim differentiation as set forth by the Federal Circuit in SRI Int’l v. Matsushita Elec. Corp., 775 F.2d 1107, 1122 (Fed. Cir. 1985) (en banc), where the court held, “It is settled law that when a patent claim does not contain a certain limitation and another claim does, that limitation cannot be read into the former claim in determining either validity or infringement.”
        9 Having a response as shown in Equation (6), which is apparently fully equivalent to the PID compensator 494 in Chmielewski, Jr. et al. (‘200).
        10 Reference may be had, if desired, to the 1988 Shinskey textbook cited in the References at the end of Sausen et al. (IFAC 2007), e.g., to textbook pages 200 to 203 (Error-squared controllers).